DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least eleven (11) related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Response to Amendment
The amendment filed on 18 October 2021 has been entered, leaving claims 1, 2, and 8-17 pending.

Election/Restrictions
Applicant’s election without traverse of Group I and Species A1 in the reply filed on 18 October 2021 is acknowledged. The restriction between Species B1-B6 is withdrawn at this time. The claim amendment filed on 18 October 2021 leaves all of pending claims 1, 2, and 8-17 corresponding to the elected Group I and Species A1 invention.

Drawings
The previously outlined objection to the drawings is hereby withdrawn in view of the replacement drawing submitted on 18 October 2021.

Claim Interpretation
Before addressing limitations which invoke 35 U.S.C. 112(f) below, it is first noted that claim 1 at each of lines 2 and 10 recites a controller “arranged” to respectively receive data and move a build surface and plurality of stations. While a controller “configured” to perform these operations, and in particular to perform the recited movement, would have to comprise some sort of machine-readable instructions for actually performing these operations, a controller “arranged” to perform these operations could either be configured in the above manner, or could strictly have some arrangement in physical space which provides for the ability to perform these operations without necessarily being “configured” as such. Absent a fully supported amendment, this claim term “arranged” as it is utilized not only for the above-cited controller, but also for one or more other claimed components as well, will be interpreted as such for examination. Applicant’s Representative is encouraged the contact the Examiner directly if it is believed that a discussion in this regard would help to advance prosecution.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f): (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because they uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the claim 1 sub-device, cleaning station, curing station, and slide, in addition to the claim 2 post-curing station, second cleaning station, and unloading station.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 1, 2, and 8-17 are objected to because of the following informalities:  
In claim 1, the term “and” appears after the 1st recited wherein clause, after the 2nd wherein clause, and in the 4th to last line between the comma and “the build surface”. It appears that either the first instance of this term “and” should either be deleted, or “and wherein the moveable tray is arranged to rotate” (in the 5th to last line) should be changed, for example, to “the moveable tray being arranged to rotate” (in which case “and the build surface is located” in the 4th to last line should be likewise changed to “the build surface being located”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following limitations, in particular, raise indefiniteness issues:
Since antecedent basis is not clearly conveyed, it is unclear if the claim 1 line 6-8 recitation of “the stations comprising a printing tank…at least one cleaning station…and a curing station” requires for each of the plurality of stations to comprises the printing 
The claim 1 line 8 recitation to at least partially “complete” curing lacks antecedent basis, in particular since no initial curing is previously recited as a basis for which curing is “completed”.
Since antecedent basis is not clearly conveyed, it is unclear in the 3rd to 2nd to last lines of claim 1 exactly which previously recited station, if any, is being referred to as “a relevant station”. It is similarly unclear how to interpret the subsequent recitation of “the relevant station” which extends from the 2nd to last, to the last line of claim 1.
As with indefiniteness issue (a), it is unclear in claim 2 whether the post-curing station, second cleaning station, and unloading station is/are provided for each of “the plurality of stations” (claim 2 line 2), or whether the post-curing station, second cleaning station, and unloading station in fact constitute individual ones of the plurality of stations.
The claim 2 recitation of a “second” cleaning station conflicts with an instance in which the “at least one cleaning station” of claim 1 in fact comprises more than one cleaning station; in this instance, the second cleaning station is not further limiting to the at least one cleaning station of claim 1. It is unclear whether it is intended for claim 2 to first limit claim 1 to only a single cleaning station before providing a second cleaning station, or whether some other interpretation may be given.
It is unclear in claim 8 whether being “arranged to attach to a platform plate” in fact requires the platform plate as an additional component of the claimed device, or whether this may be construed as the build surface merely being arranged in physical space such that a platform plate may but need not necessarily be attached thereto. 
As with indefiniteness issue (f), it is unclear in claim 9 whether being “arranged to release a platform plate” in fact requires the platform plate as part of the claimed device, or whether this may be construed more broadly whereby the build surface must merely be capable of some sort of arrangement in physical space which could accommodate a theoretical platform plate’s release.
As with indefiniteness issues (a) and (d), it is unclear if the claim 16 internal cleaning vessel is provided for each of the at least one cleaning station, or for only one of the at least one cleaning station.
Appropriate correction of these issues (a)-(h) is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In particular, the scope of claim 2 conflicts at least in part with or does not further limit that of claim 1 by the recitation of a “second” cleaning station without either reciting only a “first” cleaning station in claim 1 and/or without limiting the “at least one” cleaning station of claim 1 to only a single cleaning station, in which case the second cleaning station of claim 2 would be further limiting and present no confliction. 
To address this issue, this claim may be canceled or amended to place the claim in proper dependent form.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2015/0165695).
As to claim 1, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in claim 1 (and in the dependent claims) are thus not believed to further limit the claimed apparatus or its structure.
As to structural features which do appear in claim 1, it is noted that Chen teaches an additive manufacturing device meeting that which is claimed as represented for example by the fig. 1-3 and fig. 7-8 embodiments. Taking the fig. 1-3 embodiment as an example, each of a controller 150 and radiation source 130 are disclosed. The claimed sub-device and plurality of stations are also disclosed, with each of the sub-device, at least one printing tank, and curing station being selectable from one or more of the stations provided for Chen’s tanks 120a-c, and with tank 104 being arranged at what may be construed as the claimed cleaning station; it is noted additionally that without a claimed structural difference, Chen’s mere provision of what may be construed as a plurality of stations that are capable of use in the manner intended as claimed (i.e. for printing an article, for cleaning the printed article, and for completing curing) could be construed as meeting these claimed stations regardless of whether or not this claimed intended use is in fact disclosed. The stations are arranged on a movable tray 110 arranged to rotate about a vertical axis [0036], with a build surface being located on what may be construed as a vertically oriented linear slide provided by elevating platform 140 such that the movable tray can rotate sequentially as claimed and such that the build surface can be arranged to provide the 
The claim 2 additional station(s) are considered to be met by Chen as well, not only since at least a fourth station is at least depicted in Chen’s represented embodiment(s), this fourth station not being claimed in a manner that distinguishes structurally over Chen’s apparatus, but also since at least one of Chen’s four depicted stations (if not all) constitute stations from which a printed article or portion thereof is unloaded (thereby constituting an unloading station). Further, one or more of tanks 120a-c could be construed as well as a post-curing station since at least some curing is explicitly disclosed as taking place therein. Additionally, since no structural difference is believed to exist simply by designating an additional cleaning station, any one of Chen’s four depicted station could be construed as a second cleaning station provided in addition to tank 160 since each of tanks 120a-c would appear to be capable of being filled with cleaning fluid 104 in lieu of forming materials 102a-c. See again MPEP § 2114-2115 for how an apparatus claim must distinguish over the prior art in terms of structure rather than function or intended use.
As to claim 11, a resin vessel comprising what may be construed as an external vessel is met by Chen’s above-cited printing tank.

Claims 8-10 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chen as also applied to claims 1, 2, and 11 above, or in the alternative, under 35 U.S.C. 103 as obvious over Chen, and further in view of El-Siblani et al. (US 8,801,418).
As to claims 8-9, it is noted that due to the claimed build surface being claimed as merely “arranged” to attach or release to a platform plate, it is not clear at this time that this platform 
In the alternative that it is ultimately determined that claims 8-9 in fact require this platform plate which Chen does not explicitly disclose, then it is noted that El-Siblani teaches a similar apparatus in which multiple embodiments (such as that of figs. 32 and 37) comprise both of what may be construed as a build surface and platform plate as components 625/725 and 624/724, respectively (see at least the above figures and their corresponding description). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from El-Siblani into Chen as providing an art-recognized suitable, interchangeable, or improved construction from which to support an article such as that of Chen during its formation by additive manufacture.
As to claim 10, it is noted that while Chen does not explicitly state that the above-cited printing tank comprises a transparent or translucent bottom, this would be expected to exist so that light originating from source 130 may pass to forming material 102 for forming the resulting article. 
In the alternative that it is ultimately determined that Chen is not in fact sufficiently specific enough to anticipate this transparent or translucent bottom, then it is noted that El-Siblani discloses this feature in at least the depicted embodiments and at least for bottom wall 48 (see at least 7:30), and it would have been obvious for one of ordinary skill in the art to incorporate these teachings from El-Siblani into Chen as providing an art-recognized suitable, interchangeable, and/or improved construction through which curing radiation may pass.
As to claims 16-17, it is noted that an internal cleaning vessel can be construed as being met by Chen’s above-cited cleaning station. Furthermore, Chen does not specify any permanent fixture that would preclude this vessel from being selectively removable in the manner presently recited by claim 16, and the claim 17 arrangement or intended use is believed to be met by Chen as well. 
In the alternative that it is ultimately determined that Chen is not in fact sufficiently specific enough to anticipate the claimed selective removability, it is noted that El-Siblani explicitly provides for this feature so that a cleaning station 632 may be easily cleaned or replaced (35:62-64). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from El-Siblani into Chen as providing an art-recognized suitable, interchangeable, or improved removability and/or cleaning construction.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1, 2, 8-11, and 16-17 above, and further in view of El-Siblani et al. (US 8,801,418).
While Chen does not appear to explicitly disclose the claim 12-14 internal vessel or the claim 15 coating, El-Siblani teaches multi-component vessels such as that of figs. 5-8 comprising selectively removable internal and external vessel components, including a component 48 which may be construed as a bottom wall for the internal vessel in the fig. 8 configuration comprising a film coating 54 formed thereon. It would have been obvious for one of ordinary skill in the art to incorporate these teachings from El-Siblani into Chen as providing an art-recognized suitable, 
Conclusion
It is noted that while not outlined explicitly herein for the sake of brevity, the above-cited El-Siblani patent is considered to be among the closest prior art of record potentially anticipating what claim 1 presently recites. See also at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 






/Atul P. Khare/Primary Examiner, Art Unit 1742